DETAILED ACTION
	For this Office action, Claims 20-49 are pending.  Claims 1-19 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 38 is objected to because of the following informalities:  the claim as filed recites “wherein the controller is arranged control the valve…”, which appears to mean to read as “wherein the controller is arranged to control the valve…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 20 and 30, upon which the remaining cited claims are respectively dependent, both recite a valve connected to a recited recirculation path and a filtration system outlet; however, the controller is further claimed to direct at least a portion of an output flow (or plasma flow in the case of Claim 30) to the recirculation path.  Since the valve is to be connected to the recirculation path and the filtration system outlet, the claims are unclear whether the remaining portion the output flow not directed to the recirculation path is to be directed to the filtration system outlet or some other location.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that includes the filtration system outlet in the controller’s control of the valve will overcome these grounds of rejection.  For purposes of this examination, the examiner will assume any flow that does not go to the recirculation path will flow to the filtration system outlet.
Claims 41-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 41, upon which Claims 42-49 are dependent, recites “the cross-flow filtered fluid” and “the adsorption-filtered permeate”, both of which lack established antecedent basis.  While Claim 41 recites that fluid is directed towards both the crossflow filter and the adsorption filter, said claim is silent on such filtration actually occurring within the claimed method; therefore, the cited limitations lack established antecedent basis.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that establishes antecedent basis for the fluids would overcome these grounds of rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Hern, deceased et al. (herein referred to as “O’Hern”, US 3923654), Ghezzi et al. (herein referred to as “Ghezzi”, US 5194157) and Andersson, US Pat Pub. 2009/0166290, were cited references in the parent application, SN 15/161898 (now allowed patent US 10603425).  The instant claims recite a valve and corresponding controller that direct adsorption filter output flow to the recirculation loop or (as assumed) to the filtration system outlet via said valve.  Since the cited references do not teach this, and the allowability of the parent case over these references, said references are considered pertinent but a rejection cannot be made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        09/27/2022